DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the first marking is visible only in a first predetermined lighting condition and comprises first and second type elements”. Further along in the claim it reads “determined as the first and second type elements of the first marking being visible in the second marking under the second predetermined lighting conditions” and “wherein the reference marks of the first marking are visible under the second predetermined lighting condition”. It would appear that the claim contradicts itself in that it requires a first marking that is visible only under a first lighting condition but requires that are visible under the second lighting condition. The relationship between the lighting conditions and the first marking is unclear. The previous prior art rejections are repeated herein, as this is how the claims can best be understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. (US 7702162 B2) in view of Auslander et al. (US 7926730 B2).
Regarding claim 1, Cheong teaches a method for marking an item for the item authentication, the method comprising the steps of: providing a first predetermined machine-readable marking on the item (104); providing a second predetermined machine-readable marking on the item at least partially overlapping with the first marking (102); and information used for the item authentication from the markings, where the information depends on a positional relationship between the first marking provided on the item and the second marking provided on the item (Fig. 2), the information being a representation of a third machine-readable marking formed by a superposition of the fist marking and the second marking (Col. 10 Lines 20-34, Fig. 17).
Cheong lacks the markings being visible under different conditions.

Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide overlapping markings that are visible under different lighting conditions because it provides a higher information density while still providing visibly distinguishable codes.
Regarding claim 3, Cheong teaches wherein the information dependent on the relationship between the first marking and the second marking is provided on the item (Fig. 4, Fig. 17).
Regarding claim 5, Cheong teaches wherein any of the first, second, and third marking is a barcode compiled of first and second type elements (Fig. 1, Fig. 2).
Regarding claim 6, Cheong teaches wherein the barcode is a two-dimensional barcode and is preferably anyone of a symmetric data matrix, an asymmetric data matrix, and a QR-code (Fig. 1, Fig. 2).
Regarding claim 7, Cheong teaches wherein the information dependent on the first marking and the second marking is predetermined based on the first marking and the second marking (marking defines the information (Fig. 17).
Regarding claim 8, Cheong teaches wherein the information dependent on the first marking and the second marking is unique for the item (identification information – Fig. 17).
Regarding claim 9, Cheong teaches wherein the first marking is visible only in a first predetermined lighting condition and the second marking is visible only in a second predetermined lighting condition different from the first lighting condition (each section of the code must be lit up in order to be read).
Regarding claim 10, Cheong teaches an apparatus for providing a marking on an item for the item authentication, the apparatus comprising means for carrying out the steps of claim 1 (Fig. 15, Fig. 16).

Regarding claim 13, Cheong teaches wherein the processing resources comprise a processing unit and a memory unit, the memory unit being configured to store code executable by the processing unit (Fig. 16).
Regarding claim 14, Cheong teaches a computer program comprising code executable by a processing unit, the code when executed implementing a method of claim 1 (Fig. 16).
Regarding claim 15, Cheong teaches a computer program product comprising a tangible medium storing the ode of the computer program of claim 14 (Fig. 16).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are under 35 USC 112 and are required by the amendment regarding the information depending on a positional relationship between the markings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876